DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menchaca, US 8,458,357.

For claim 1. Menchaca teaches: An electronic device comprising: a display; a wireless communication circuit; a processor operatively connected to the display and the wireless communication circuit; and a memory operatively connected to the processor (Menchaca, fig 1, column 2, line 61 to column 3, line 31, and fig 6, column 9, line 31-59, computer device with processor, memory, network interface; fig 3, column 7, line 8-35, display; fig 4, column 7, line 36-47, wireless network interface)
and configured to store a first application program having a first priority associated with use of a resource of the wireless communication circuit and a second application program having a second 
wherein the memory stores instructions that cause the processor (Menchaca, fig 6, column 9, line 31-59, “The memory 660 stores a program 650 and an operating system 607. The program 650 and the operating system 607 include instructions to manipulate the processor 670 in order to implement one or more of the methods described herein. Other programs, such as applications, can also be stored in the memory 660 to manipulate the processor in order to implement the described methods.”) to: 
execute the first application program; execute the second application program; (Menchaca, fig 1, column 2, line 61 to column 3, line 31, “processor 105 executes applications 120 and 121”; fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application.”)
when the first application program is displayed on the display, compare the first priority with the second priority; and cause the first application program to have a priority the same as the second application program or to have a priority higher than the second application program, based at least partly on the comparison. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application. The user selects one of the windows as the active window by clicking on the window or other user input. In response to determining that the user has made window 302 the active window, the processor 105 provides an update to the application information 133 to indicate the active application. In response, the bandwidth and priority control module 131 can alter the bandwidth, priority, or both, assigned to the now-active application. For example, the bandwidth and priority control module 131 130 can increase the relative priority and bandwidth of the application associated with active window 302 and reduce the relative priority and bandwidth of the application associated with window 304. If the user subsequently selects the window 304 to be the active window, the bandwidth and priority control module 131 adjusts the relative priorities and bandwidths of the applications in response. By adjusting the priority and bandwidth based on which application is associated with the active window, the network interface 130 can improve communication efficiency for the application that is interacting with the user, improving the user experience.”)

For claim 2. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: determine whether the first application program has a low latency attribute; and adjust a priority of the first application program based at least partly on the determined attribute. (Menchaca, column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned 

For claim 3. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the first priority and the second priority have the same priority as each other. (Menchaca, column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration information 134 can indicate that an application that is expected to receive a lot of video information over the network 110, such as a video streaming application, is to be assigned a relatively high download bandwidth and relatively low download priority. In contrast, the configuration information 134 can indicate that an application that is not expected to receive a lot of information but for which low communication latency is desired, such as a text chat program, is to be assigned a relatively low download and upload bandwidth and a relatively high upload and download priority… The bandwidth and priority control module compares the application information 133 with the configuration information 134 to determine the application types associated with applications 120 and 

For claim 4. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: assign a priority higher than the first priority to the first application program based at least partly on the comparison. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application. The user selects one of the windows as the active window by clicking on the window or other user input. In response to determining that the user has made window 302 the active window, the processor 105 provides an update to the application information 133 to indicate the active application. In response, the bandwidth and priority control module 131 can alter the bandwidth, priority, or both, assigned to the now-active application. For example, the bandwidth and priority control module 131 130 can increase the relative priority and bandwidth of the application associated with active window 302 and reduce the relative priority and bandwidth of the application associated with window 304. If the user subsequently selects the window 304 to be the active window, the bandwidth and priority control module 131 adjusts the relative priorities and bandwidths of the applications in response. By adjusting the priority and bandwidth based on which application is associated with the active window, the network interface 130 can improve communication efficiency for the application that is interacting with the user, improving the user experience.”)

For claim 5. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: assign a priority lower than the second priority to the second application program based at least partly on the comparison. (Menchaca, fig 3, column 7, line 8-

For claim 6. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: store first packet identification information about the first application program and second packet identification information about the second application program; and change a priority of the first application program and a priority of the second application program with reference to the first packet identification information and the second packet identification information. (Menchaca, column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration 

For claim 8. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: change a priority of the first application program and a priority of the second application program based on execution state information of the electronic device. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application. The user selects one of the windows as the active window by clicking on the window or other user input. In response to determining that the user has made window 302 the active window, the processor 105 provides an update to the application information 133 to indicate the active application. In response, the bandwidth and priority control module 131 can alter the bandwidth, priority, or both, assigned to the now-active application. For example, the bandwidth and priority control module 131 130 can increase the relative priority and bandwidth of the application associated with active window 302 and reduce the relative priority and bandwidth of the application associated with window 304. If the user subsequently selects the window 304 to be the active window, the bandwidth and priority control module 131 adjusts the relative priorities and bandwidths of the applications in response. By adjusting the priority and bandwidth based on which application is associated with the active window, the network interface 130 can improve communication efficiency for the application that is interacting with the user, improving the user experience.”; active, inactive windows are execution state information of the electronic device)

For claim 9. Menchaca discloses all the limitations of claim 8, and Menchaca further teaches: wherein the execution state information includes at least one of information about an application running in the electronic device, storage information of the memory, or calculation processing information of the processor. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated 

For claim 10. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: when the second application program is displayed on the display and the first application program is not displayed on the display, cause the second application program to have a priority higher than the first application program on the display. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application. The user selects one of the windows as the active window by clicking on the window or other user input. In response to determining that the user has made window 302 the active window, the processor 105 provides an update to the application information 133 to indicate the active application. In response, the bandwidth and priority control module 131 can alter the bandwidth, priority, or both, assigned to 

For claim 11. Menchaca teaches: An electronic device comprising: a display; a wireless communication circuit; a processor operatively connected to the display and the wireless communication circuit; and a memory operatively connected to the processor (Menchaca, fig 1, column 2, line 61 to column 3, line 31, and fig 6, column 9, line 31-59, computer device with processor, memory, network interface; fig 3, column 7, line 8-35, display; fig 4, column 7, line 36-47, wireless network interface)
and configured to store a first application program having a first priority associated with use of a resource of a wireless communication circuit, (Menchaca, fig 6, column 9, line 31-59, “Other programs, such as applications, can also be stored in the memory 660 to manipulate the processor in order to implement the described methods.”; column 3, line 5-31, “the network interface 130 stores application information 133 and configuration information 134, which are used by the bandwidth and priority control module 131 to set the bandwidth and priority assigned to each application executing at the processor 105.”; column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration information 134 can indicate that an application that is expected to receive a lot of video information over the network 110, such as a video streaming application, is to be assigned a relatively high download bandwidth and relatively low download priority. In contrast, the configuration information 134 can indicate that an application that is not expected to receive a lot of information but for which low communication latency is desired, such as a text chat program, is to be assigned a relatively low download and upload bandwidth and a relatively high upload and download priority.”)
wherein the memory stores instructions that cause the processor (Menchaca, fig 6, column 9, line 31-59, “The memory 660 stores a program 650 and an operating system 607. The program 650 and the operating system 607 include instructions to manipulate the processor 670 in order to implement one or more of the methods described herein. Other programs, such as applications, can also be stored in the memory 660 to manipulate the processor in order to implement the described methods.”) to:
execute the first application program; (Menchaca, fig 1, column 2, line 61 to column 3, line 31, “processor 105 executes applications 120 and 121”; fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application.”)
when the first application program is displayed on the display, determine an attribute of the first application program; and increase a priority of the first application program to be higher than the first priority based at least partly on the determination result. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application. The user selects one of the windows as the active window by clicking on the window or other user input. In response to determining that the user has made window 302 the active window, the processor 105 provides an update to the application information 133 to indicate the active application. In response, the bandwidth and priority control module 131 can alter the bandwidth, priority, or both, assigned to the now-active application. For example, the bandwidth and priority control module 131 130 can increase the relative priority and bandwidth of the application associated with active window 302 and reduce the relative priority and 

For claim 12. Menchaca discloses all the limitations of claim 11, and Menchaca further teaches: wherein the instructions cause the processor to: determine whether identification information of the first application program is included in an application list stored in the memory. (Menchaca, column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration information 134 can indicate that an application that is expected to receive a lot of video information over the network 110, such as a video streaming application, is to be assigned a relatively high download bandwidth and relatively low download priority. In contrast, the configuration information 134 can indicate that an application that is not expected to receive a lot of information but for which low communication latency is desired, such as a text chat program, is to be assigned a relatively low download and upload bandwidth and a relatively high upload and download priority… The bandwidth and priority control module compares the application information 133 with the configuration information 134 to determine the application types associated with applications 120 and 121 respectively, and assigns the priorities and bandwidths for each application based on the determined types”)

For claim 13. Menchaca discloses all the limitations of claim 11, and Menchaca further teaches: wherein the instructions cause the processor to: transmit identification information of the first application program to an external device through the wireless communication circuit; and receive a signal (Menchaca, column 4, line 25-40, “The network interface 130 is configured to determine the priority and bandwidth for each application based on the application type. In particular, application analyzer 125 is a module configured to determine the names of applications that are executing at processor 105. For example, the application analyzer 125 can determine the application names by accessing process information, task information, or other information provided by an operating system executing at the processor 105. The application analyzer 125 can also determine what software libraries, such as libraries 122, device drivers, operating system resources, or other routines, programs, and resources that are being accessed by each application. The application analyzer 125 provides the information that indicates the application type, such as the application name, accessed libraries and other resources, and the like, to the network interface 130 as application information 133.”; network interface communicates with application analyzer to obtain application information; network interface can be considered as external to application analyzer and vice versa; also see fig 2, column 6, line 15 to column 7, line 35, where network interface is replaced with an external router)
for determining whether the first application program has a low latency attribute, through the wireless communication circuit. (Menchaca, column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration information 134 can indicate that an application that is expected to receive a lot of video information over the network 110, such as a video streaming application, is to be assigned a relatively high download bandwidth and relatively low download priority. In contrast, the configuration information 134 can 

For claim 14. Menchaca discloses all the limitations of claim 13, and Menchaca further teaches: wherein the signal includes information about a value of which the first priority is to be changed. (Menchaca, column 4, line 25-40, “The network interface 130 is configured to determine the priority and bandwidth for each application based on the application type. In particular, application analyzer 125 is a module configured to determine the names of applications that are executing at processor 105. For example, the application analyzer 125 can determine the application names by accessing process information, task information, or other information provided by an operating system executing at the processor 105. The application analyzer 125 can also determine what software libraries, such as libraries 122, device drivers, operating system resources, or other routines, programs, and resources that are being accessed by each application. The application analyzer 125 provides the information that indicates the application type, such as the application name, accessed libraries and other resources, and the like, to the network interface 130 as application information 133.”; column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration information 134 can indicate that an application that is expected to receive a lot of video 

For claim 15. Menchaca discloses all the limitations of claim 11, and Menchaca further teaches: wherein the instructions cause the processor to: when a screen associated with the first application program occupies the display by a specified range or more, determine the attribute. (Menchaca, fig 3, column 7, line 8-35, “FIG. 3 illustrates windows 302 and 304 displayed at a display of the computer device 102. Each of the windows 302 and 304 is associated with a different application. The user selects one of the windows as the active window by clicking on the window or other user input. In response to determining that the user has made window 302 the active window, the processor 105 provides an update to the application information 133 to indicate the active application. In response, the bandwidth and priority control module 131 can alter the bandwidth, priority, or both, assigned to the now-active application. For example, the bandwidth and priority control module 131 130 can increase the relative priority and bandwidth of the application associated with active window 302 and reduce the relative priority and bandwidth of the application associated with window 304. If the user subsequently selects the window 304 to be the active window, the bandwidth and priority control module 131 adjusts the relative priorities and bandwidths of the applications in response. By adjusting the priority and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Menchaca, US 8,458,357 in view of Nagafuji, US 2008/0049846.

For claim 7. Menchaca discloses all the limitations of claim 1, and Menchaca further teaches: wherein the instructions cause the processor to: change a priority of a user datagram protocol (UDP) packet generated by the first application program and the second application program. (Menchaca, column 9, line 10-30, “At block 506, the network interface device determines a bandwidth for each application, based on the corresponding associated application type. At block 508, the network interface device receives a collection of bytes, with the collection including bytes provided by or targeted to each of the executing applications. At block 510, the network interface device determines an order to communicate the bytes (either to the network, for bytes to be uploaded, or to the applications, for downloaded bytes) based on the priority and bandwidth assigned to each application. At block 512, packets are created based on the bytes can communicated to the network or bytes received from the network are communicated to the bandwidth control engine.”; column 4, line 41 to column 5, line 59, “configuration information 134 can include a list of application names and the application type associated with that application… the configuration information 134 can indicate the amount of bandwidth and level of priority to be assigned to each application of a particular type. For example, the configuration information 134 can indicate that an application that is expected to receive a lot of video information over the network 110, such as a video streaming application, is to be assigned a relatively high download bandwidth and relatively low download priority. In contrast, the configuration information 134 can indicate that an application that is not expected to receive a lot of information but for which low communication latency is desired, such as a text chat program, is to be assigned a relatively low download and upload bandwidth and a relatively high upload and download priority… The bandwidth and priority control module compares the application information 133 with the configuration information 134 to determine the application types associated with applications 120 and 121 respectively, and assigns the priorities and bandwidths for each application based on the determined 
Even though it’s well-known in the art that video streaming uses user datagram protocol (UDP) packet, Examiner understands Applicant might not know such fact or might not be willing to admit to knowing such fact, as thus as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Nagafuji from the same or similar fields of endeavor teaches: video streaming uses user datagram protocol (UDP) packet (Nagafuji, paragraph 5, “When a video stream, an audio stream or the like are transmitted/received in real-time on the IP network or the like, the UDP (User Datagram Protocol) packet is generally used.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Nagafuji into Menchaca, since Menchaca suggests a technique for communicating packets of video streaming application, and Nagafuji suggests the beneficial way of having such packets to be user datagram protocol (UDP) packets since when a video stream, an audio stream or the like are transmitted, received in real-time on the IP network or the like, the UDP (User Datagram Protocol) packet is generally used (Nagafuji, paragraph 5) in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462